Name: Commission Regulation (EEC) No 2328/83 of 12 August 1983 correcting the Danish text of Commission Regulation (EEC) No 1816/83 amending Regulation (EEC) No 2042/75 regarding the term of validity of export licences for cereal-based compound feedingstuffs and cereal- and rice-based processed products
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  trade policy;  agricultural activity;  tariff policy
 Date Published: nan

 13 . 8 . 83 Official Journal of the European Communities No L 222/25 COMMISSION REGULATION (EEC) No 2328/83 of 12 August 1983 correcting the Danish text of Commission Regulation (EEC) No 1816/83 amending Regulation (EEC) No 2042/75 regarding the term of validity of export licences for cereal-based compound feedingstuffs and cereal- and rice-based processed products whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In the Danish text of Annex IB 'Rissektoren' to Regu ­ lation (EEC) No 1816/83 under heading 10.06 B III in the column 'Gyldighedsperiode' for : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by the Act of Accession of Greece, and in particular by Article 10 (2) thereof, Whereas Commission Regulation (EEC) No 181 6/83 (4) amended Regulation (EEC) No 2042/75 (*) regarding the term of validity of export licences for cereal-based compound feedingstuffs and cereal- and rice-based processed products ; Whereas a check has revealed that the Danish text of the Annex to that Regulation does not correspond to that submitted for the opinion of the management committee ; whereas it is therefore necessary to correct the Regulation in question ; 'indtil udlÃ ¸bet af den anden mÃ ¥ned efter udstedelsen , read : 'indtil udlÃ ¸bet af den tredje mÃ ¥ned efter udstedelsen.' Article 2 This Regulation shall enter into force on 13 August 1983 . It shall apply, at the request of the interested parties for the period 5 July to 12 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p . 1 . (3) OJ No L 166, 25 . 6 . 1976, p . 1 . (&lt;) OJ No L 178 , 2. 7. 1983, p. 13 . Ã  OJ No L 213 , 11 . 8 . 1975, p . 5 .